Citation Nr: 9903197	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently rated as 10 percent disabling, on an accrued 
benefits basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty during World War II and he 
died on February 22, 1996.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran's anxiety disorder was manifested by complaints 
of nervousness and increased irritability towards his wife 
the last time he was examined for compensation purposes in 
February 1994.


CONCLUSION OF LAW

The rating criteria for an evaluation of 30 percent, and no 
higher, for the veteran's anxiety disorder are met, for 
purposes of accrued benefits.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Background

At the time of his death in February 1996, the veteran had a 
pending claim seeking an increased rating for his anxiety 
reaction disorder.  Review of the record reveals that the RO 
denied the veteran's claim by rating decision in March 1994.  
The veteran filed a notice of disagreement in April 1994, and 
following issuance of a statement of the case in May 1994, he 
perfected an appeal to the Board as to this claim in May 
1994.  Following his death, the appellant requested 
adjudication of her late husband's claim on an accrued 
benefits basis.  The RO denied her claim for accrued benefits 
by rating decision in May 1997, and she has since perfected 
an appeal as to this issue.  This claim is now ready for 
appellate review by the Board.  See Jones v. Brown, 8 Vet. 
App. 558 (1996), rev'd sub nom. Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998) (United States Court of Appeals for the 
Federal Circuit reversed the U. S. Court of Veterans Appeals 
by holding that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision); see also Chairman's Memorandum No. 01-98-11, dated 
April 6, 1998 (in light of the Federal Circuit's holding in 
the Jones case, the Board's stay on the adjudication of 
accrued benefits claims was lifted).

In June 1998, the Board remanded this issue to the RO for 
readjudication because the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq. were amended in 
November 1996, during the pendency of the veteran's appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
the law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply).  The RO readjudicated the case in accordance with the 
Board's remand instructions by supplemental statement of the 
case issued in July 1998.  Thereafter, the case was returned 
to the Board in November 1998 for further appellate review.

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).
As stated above, the rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq. were amended in November 1996, during 
the pendency of this appeal.  In addition to the 
aforementioned judicial precedent holding that where the law 
or regulation changes during the pendency of an appeal, the 
version most favorable to the veteran will generally be 
applied, Karnas, 1 Vet. App. at 313; West v. Brown, 7 Vet. 
App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993), VA's General Counsel provided additional guidance 
with respect to this matter in March 1997.  The General 
Counsel held that questions regarding whether the amendments 
to the rating schedule for mental disorders were more 
beneficial than the previously-existing provisions would be 
resolved in individual cases.  VAOPGCPREC 11-97, 62 Fed. Reg. 
37953 (1997).

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
such as generalized anxiety rated under Diagnostic Code 9400 
were as follows:

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," whether diagnosed as schizophrenia, generalized 
anxiety disorder, bipolar disorder, etc.  38 C.F.R. § 4.130 
(1998).  As amended, the regulation reads as follows for the 
10-100 percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1998).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

In the opinion of the Board, application of either the old or 
revised rating criteria for mental disorders shows that the 
evidence pertaining to the history and severity of the 
veteran's service-connected anxiety reaction disorder would 
support a finding of functional impairment that is more 
appropriately rated as 30 percent disabling.  38 C.F.R. § 4.7 
(1998).  Service connection was in effect during the 
veteran's lifetime for anxiety reaction, rated 10 percent 
disabling since July 1953.  He was last examined by VA for 
compensation purposes in February 1994, at which time the 
following was noted concerning his subjective complaints:

The veteran states that he feels nervous 
most of the time.  He occasionally hears 
noises but has no other auditory 
hallucinations. He has memory problems 
and confusion and difficulty sleeping 
tending to take short naps on the sofa or 
in a reclining chair.  He also has been 
noted over the past few months to be 
irritable with his wife which had not 
been previously occurring.

Objectively, the following medical findings were noted on the 
mental status examination conducted in February 1994:

The veteran is brought to this 
appointment by his wife.  He appears 
unhappy and to not be feeling well.  He 
is poor historian confused about the 
dates and historical events and facts, 
confusing the years requiring the history 
to be filled in by his wife.  He was 
oriented to month and year and day of 
week in the fact that this was 
Birmingham, Alabama but [not] the exact 
place of the examination.  He also knew 
that this was springtime and the 
president was Clinton. He is right 
handed.  He performed simple mathematical 
functions without error.  He has no 
auditory or visual hallucinations.  His 
affect has decreased expression.  He is 
obviously confused about dates and 
historical events.  He denies suicidal or 
homicidal ideation, intent or plans.  His 
judgment is intact in the interview 
situation.  He is competent to 
participate in the interview.

Notwithstanding the above, the veteran was not found to be 
capable to handle his financial affairs, and the Board notes 
that the appellant was given a general durable power of 
attorney to handle his affairs in January 1994.

Based on the veteran's subjective complaints and the clinical 
findings found on the February 1994 VA psychiatric 
examination, he was diagnosed with generalized anxiety 
disorder, noted to be service connected as anxiety reactions, 
and dementia.  In addition, it was noted at the time of the 
February 1994 examination that he had medical history 
significant for multiple physical disabilities including, 
renal failure on dialysis, status post left-sided 
cerebrothrombosis, coronary artery bypass surgery, acute 
myocardial infarction times three, cholecystectomy, abdominal 
aortic aneurysm resection in 1993, hypertension, and 
delirium.

In addition to the above, the record reflects that a field 
examination was conducted by VA in July 1994.  At that time, 
it was noted that the veteran was unable to handle his 
financial affairs, and, as such, it was recommended that the 
appellant be assigned as a spouse-payee for purposes of 
receipt of government benefits.  Information relevant to the 
claim on appeal obtained as a result of this field 
examination included the fact that the veteran was a retired 
pipefitter and that he had been living with his wife, the 
appellant, in a "nice wood frame" house for the past forty 
years.  It was then noted that the house was very clean, well 
furnished and provided a quiet environment.  Physical and 
mental examination findings reported by the field examiner 
were as follows:

[The veteran] is a 76 year old World War 
II veteran who has been diagnosed with an 
anxiety reaction, chronic renal failure, 
coronary artery disease and dementia.  He 
is described as standing 5'9" tall, 
weighs 160 lbs., has thin grey/brown hair 
and wears glasses.  Although a friendly 
person he shows fair to poor orientation 
to time, place and event.  His memory is 
very poor and he can answer only the most 
simple of questions.  According to [the 
appellant] he is seen by a local 
physician and requires kidney dialysis 
three times a week.  This is done at a 
local clinic.  Current medications 
include Nitro-glycerin, Trental, Ismo, 
Pepcid, Mellaril and Ibrent.  [The 
veteran] is ambulatory but requires 
assistance with his daily needs such as 
bathing, clothing and feeding himself.  
Because of his mental confusion he has to 
be watch[ed] to prevent him from injuring 
himself.

The record reflects that the veteran died less than two years 
later, in February 1996, at the age of 77 due to the 
aforementioned heart failure.

Prior to the February 1994 VA psychiatric examination, the 
veteran was previously evaluated for compensation purposes in 
1958, at which time he was diagnosed with anxiety reaction, 
with somatization.  Clinical findings reported on that 
examination showed him to be quiet and friendly, but slightly 
restless and ill-at-ease.  Nevertheless, he was correctly 
oriented and his speech was within normal limits.  Further, 
his memory was described as being "fairly well retained" 
and he had no delusional or hallucinatory ideation.  Also, 
his emotional tone showed no definite elation or depression 
and the examiner stated that "[n]o instability [was] 
manifest at this time."

There is no record of in/outpatient treatment for the 
veteran's anxiety reaction disorder in the years between the 
1958 and 1994 VA psychiatric compensation examinations.

On the basis of these findings, the Board concludes that the 
old criteria for a 30 percent rating have been met, 
specifically to the extent that the criteria provide a rating 
for "definite" impairment as manifested by psychoneurotic 
symptoms causing reductions in initiative, flexibility, 
efficiency and reliability levels.  38 C.F.R. § 4.7 requires 
that the next higher rating be assigned if the disability 
picture more nearly reflects the criteria for the higher 
rating.  The 30 percent rating approximates the findings 
found on the February 1994 examination regarding the 
veteran's complaints of nervousness and irritability towards 
his wife, the appellant in this case.

The Board concludes that he would meet the criteria for a 30 
percent rating under the revised criteria as well.  
Specifically, the medical findings reported on the 1994 VA 
examination reflect that he definitely had deficiencies in 
his relations and mood at that time due to such symptoms such 
as depressed mood, anxiety, and mild memory loss.  These 
findings are bolstered by the field examination of July 1994 
which noted that, although the veteran was friendly, he was 
poorly oriented and that he suffered from memory deficits.  
In addition, the appellant's testimony on appeal given in 
June 1997 corroborates the above findings to the extent that 
she stated that he was becoming increasingly agitated when 
things didn't go his way.  [Transcript at pg. 9].  When read 
together, the Board finds that this evidence reflects a 
disability picture that is more closely approximate to the 
criteria for a 30 percent rating under the revised rating 
schedule.

However, a review of the evidence does not demonstrate that 
the veteran's anxiety disorder warranted a rating greater 
than 30 percent under the old rating criteria.  Although he 
was suffering from some increased levels of anxiety in his 
later years, as manifested by irritability and agitation, the 
Board finds that the evidence on a whole shows a relatively 
stable post-service adjustment.  Specifically, it shown that 
the veteran worked for many years before retiring, that he 
never required hospitalization or regular outpatient care for 
his anxiety disorder, and that he had a stable homelife to 
the extent that he was married to the same woman (the 
appellant) for many years (since 1977).  In addition, 
notwithstanding the fact that he had become increasingly 
irritable towards his wife, it was noted that he had a 
friendly disposition at the time of July 1994 field 
examination.  Based on these findings, the Board concludes 
that a preponderance of the evidence is against rating his 
disability on the basis of considerable (50 percent) or 
severe (70 percent) social and industrial impairment.  A 
longitudinal review of the veteran's disability simply does 
not reflect these degrees of impairment; as noted above, he 
remained rated at 10 percent for many decades with no 
evidence showing that he required medical intervention for 
related symptomatology.  Moreover, as it was never claimed or 
shown by any objective evidence of record that he had 
"totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities or demonstrable inability to maintain or retain 
employment," a rating of 100 percent under the old criteria 
would not be warranted.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for 50, 70 or 100 percent 
evaluations under new criteria.  Specifically, with respect 
to the 50 and 70 percent criteria, while the veteran had some 
problems with memory, some of which was undoubtedly 
attributable to his advanced age and nonservice-connected 
dementia, the evidence on a whole does not show a disability 
picture manifested many of the symptoms associated with these 
ratings, particularly, flattened affect, abnormal speech, 
panic attacks, impaired judgment, impaired abstract thinking, 
suicidal ideation, obsessional rituals, spatial 
disorientation, and neglect of personal appearance and 
hygiene.  The fact that he needed assistance with his daily 
living needs or that he was incompetent to manage his 
financial affairs does not necessarily equate with the 
aforementioned criteria.  In this case, it is evident that 
the veteran needed the assistance of his wife due to his many 
medical infirmities and advanced age.  And, the evidence on a 
whole demonstrates that he was suffering from some slightly 
increased levels of anxiety in his later years compared to 
the level of functioning he previously enjoyed.  However, the 
fact that he had a stable employment history and a thirty-six 
year gap between VA compensation examinations, with no 
evidence of treatment or hospitalizations for anxiety, in the 
Board's view weighs strongly against a finding of greater 
than a 30 percent rating under the revised schedular 
standards.

With respect to the revised criteria for a 100 percent 
rating, the evidence is entirely negative for either a remote 
or recent history of "persistent psychotic symptoms" such 
as grossly inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, own occupation, or 
own name.

The appellant's contentions on appeal and hearing testimony 
have been accorded due consideration; however, the Board 
concludes that the medical findings noted on the 1994 VA 
examination are more probative of the level of disability 
shown during the last few years of the veteran's life.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, for the reasons discussed above, 
it is the Board's opinion that the veteran's anxiety disorder 
should be rated no higher than 30 percent under the schedular 
criteria.


ORDER

An increased schedular rating to 30 percent is granted for 
the veteran's anxiety disorder for purposes of accrued 
benefits, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

